Citation Nr: 1123442	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance or housebound status.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral knee disorders.

5.  Whether new and material evidence has been presented with which to reopen a service connection claimed for a psychiatric disorder.

6.  Entitlement to an initial compensable evaluation for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) from the following rating decision  of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee:  July 2008 (hearing loss, tinnitus, knees); August 2009 (special monthly compensation); May 2010 (psychiatric disorder); and July 2010 (pes planus) 

In signed statement from the Veteran dated in June 2010, he elected to withdraw from appellate consideration the claim of entitlement to special monthly compensation based on aid and attendance or housebound status.  Accordingly, that claim will be formally dismissed herein.

As a matter of clarification, a service connection claim for PTSD was denied in an August 2009 rating decision.  In February 2010, the Veteran indicated that he did not wish to further pursue this matter, as he did not have a diagnosis of this condition.  However, as a practical matter, The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's service connection claim for a psychiatric disorder (requiring the presentation of new and material evidence to reopen it) could potentially include consideration of PTSD, if diagnosed.  Accordingly, the Board has characterized the claim for generally, as reflected on the cover page.

The Veteran provided testimony at a Board video conference hearing held before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is of record.  

The service connection claims for bilateral hearing loss, tinnitus, and bilateral knee disorders, as well as the reopened service connection claim for a psychiatric disorder, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the claim of entitlement to special monthly compensation based on aid and attendance or housebound status.

2.  In July 2008, the RO denied the Veteran's service connection claim for a psychiatric disorder; the Veteran was duly notified of this decision and of his appellate rights in August 2008, but did not appeal this decision and it became final.

3.  The evidence associated with the claims file subsequent to the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's bilateral pes planus is manifested by subjective complaints of pain on manipulation, standing, walking and at rest, without objective evidence of abnormal weight-bearing/weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to special monthly compensation based on aid and attendance or housebound status have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  A July 2008 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

3.  Evidence received subsequent to the July 2008 rating decision relating to the service connection claim for a psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for an initial compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal - Special Monthly Compensation Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a rating action issued in August 2009, the RO denied a claim of entitlement to special monthly compensation based on aid and attendance or housebound status.  A timely Notice of Disagreement was filed in February 2010 and a Statement of the Case was issued in April 2010.  A timely substantive appeal was filed in May 2010.  

The file contains a signed statement from the Veteran dated in June 2010 withdrawing the appeal concerning the claim of entitlement to special monthly compensation based on aid and attendance or housebound status.  No allegations of errors of fact or law, therefore, remain for appellate consideration. Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his application to reopen the service connection claim for a psychiatric disorder in a letter dated in April 2010, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time. Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter further informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating a claim.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claims.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim.  Kent, 20 Vet. App. at 10.  Moreover, as the claim for a psychiatric disorder on appeal is being reopened, no additional discussion of the duty to notify is necessary.  With respect to the duty to assist, the claim on the merits is being remanded for additional development as is further explained herein.  

With respect to the claim for pes planus, this claim arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment and post-service VA and private treatment records were obtained.  The Veteran was afforded a VA examination in 2010 in connection with his increased initial rating claim for pes planus and the file contains copious evidence relating to the symptoms and treatment associated with that condition, such that the record as it stands provides adequate information for rating purposes.  In addition, the Veteran provided testimony at a Board video conference hearing held in April 2011.  

Records from the Social Security Administration (SSA) relating to the Veteran's 2008 claim have been obtained, which proved to be entirely unrelated to the pes planus claim.  It appears that the Veteran may have reapplied for SSA benefits following the denial of the claim in 2008 and that benefits were ultimately granted.  The file contains some evidence associated with his reapplication, none of which indicate that pes planus was identified as a condition causing impairment; instead, a psychiatric condition, diabetes, and disorders relating to the back, knee, were identified as conditions causing impairment for purposes of obtaining SSA benefits.  As such, the relevancy of SSA benefits to the pes planus claim is not established in this case and there is no indication that such records would have a reasonable possibility of helping to substantiate the Veteran's claim; hence the SSA records need not be sought in conjunction with the claim relating to pes planus.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

NEW AND MATERIAL EVIDENCE - Psychiatric Disorder

Service connection for a psychiatric disorder was initially denied in a July 2008 rating action, of which the Veteran was notified in August 2008.  He did not timely appeal the July 2008 rating decision.  The Veteran filed to reopen the claim in March 2010.  In a May 2010 rating action (on appeal) the RO reopened the service connection claim for a psychiatric disorder and denied the claim on the merits.  

The evidence on file and considered at the time of the July 2008 rating decision includes STRs, which include mental status evaluation reports of March 1985 and October 1986, both of which fail to reveal any evidence or diagnosis of a psychiatric disorder.  The September 1986 separation examination report also reflects that psychiatric evaluation was normal and revealed that the Veteran denied having nervous trouble of any sort or depression.  

Also on file were VA records dated to June 2008.  These records include an August 2003 entry referencing the Veteran's history of cocaine abuse.  The Veteran was seen on an emergent basis in February 2008 at which time he complained of recurring nightmares for 20 years, reporting that he was "jumped" 20 years previously during active combat.  An assessment of nightmares, suspect PTSD, was made.  The Veteran underwent a social work assessment in April 2008.  He reported that his problems began in service and reported that he slept in grave yards while stationed in Korea in 1986, and was attacked, robbed and beaten while stationed at Schofield Barracks in Hawaii.  Axis I diagnoses of depressive disorder, and alcohol/substance abuse, in remission, were made.  

By rating action of July 2008, service connection for a psychiatric disorder was denied based on lack of any diagnosed psychiatric disorder in service, or post-service.  

Evidence on file dated subsequent to the July 2008 rating action includes VA psychology consult of September 2008, at which time a provisional diagnosis of depressive disorder was made, and rule out dysthymic disorder and malingering were also noted.  

Also added to the record was a March 2011 medical statement from a VA staff psychiatrist.  The psychiatrist indicated that he had evaluated the Veteran in October 2009.  A history of service with the United States Army from 1984 to 1986 with a discharge due to drug use was mentioned.  The psychiatrist opined that the Veteran's current diagnosis of depression was as likely as not related to his service, as evidenced by his self medicating with drugs.  

Analysis

The most recent final decision on file addressing and denying the service connection claim for a psychiatric disorder is the July 2008  rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In this case, it does appear from the March 2010 rating action on appeal that the RO made a finding that new and material evidence had been presented since the final rating action of July 2008.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim, despite any previous determination made by the RO.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§3.307, 3.309 (2010).

At the time of the July 2008 rating decision that denied service connection for a psychiatric disorder the RO reasoned that there was no psychiatric disorder diagnosed in or service, or post-service.  However, records on file in fact reflect that depressive disorder was diagnosed as shown in an April 2008 VA record.  

Significantly, evidence added to the file subsequent to the July 2008 rating decision includes a March 2011 medical statement from a VA staff psychiatrist opining that the Veteran's current diagnosis of depression was as likely as not related to his service, as evidenced by his self medicating with drugs.  This evidence is clearly new.  In addition, presuming such evidence is credible for the limited purpose of ascertaining its materiality, this evidence relates to the unestablished element of a possible nexus between the claimed psychiatric disorder and service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  As such it is also material.

Essentially, the aforementioned new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented. Consequently, the service connection claim for a psychiatric disorder is reopened and the claim is granted to this extent.

However, additional evidentiary development is required prior to adjudication of this claim on the merits; as such, this claim is further discussed in the Remand below.

INCREASED INITIAL RATING - Pes Planus

The Veteran submitted a service connection claim for a foot disorders in May 2010.  By a rating decision issued in July 2010, the RO granted service connection for bilateral pes planus, and assigned an initial non-compensable disability rating, effective from May 2010.  By rating action of October 2010, the RO determined that clear and unmistakable error had been made and that the proper effective date for the grant of service connection for pes planus should be April 2009.  

The STRs indicate that second degree pes planus was noted during service, which was described as being productive of occasional symptoms after long marches.  

VA records reflect that the Veteran was seen for a podiatry consultation in November 2009.  Examination revealed edema of the lower extremity bilaterally.  Decreased sensation was shown on neurological evaluation.  Orthopedic examination revealed bilateral pes planus.  Diabetes Type II with nerve complications was assessed, as was difficulty walking.  Diabetic shoes were ordered.

The file contains two ability to work assessments (December 2009 and January 2010) done for the purpose of obtaining SSA disability benefits.  Therein, back pain, knee and ankle problems and diabetes were all implicated as medical conditions productive of impairment; pes planus was not mentioned.  

A VA examination of the feet was conducted in June 2010 and medical records were reviewed.  The Veteran complained of pain and swelling in the feet since service, becoming progressively worse over time.  He denied having symptoms of: heat; redness; stiffness; fatigability; weakness; or lack of endurance.  It was noted that there were no flare-ups of foot joint disease.  The Veteran reported that he was unable to stand for more than a few minutes or to walk for more than a few yards.  It was noted that the Veteran used a cane for assistance.  Physical examination of the feet failed to reveal evidence of painful motion; swelling; tenderness; instability; weakness; or of abnormal weight bearing.  The examination also failed to show malunion or non-union of the tarsal bones; malalignment of the forefoot or midfoot; or muscle atrophy.  There was no pain on manipulation bilaterally.  X-ray films revealed bilateral plantar calcaneal spurs.  

Bilateral pes planus and bilateral heel spurs were diagnosed.  The report indicated that the Veteran had been retired since 2008 due to knee, back and psychiatric disorders; there was no indication that the foot condition was a factor.  With respect to the impact of the foot disability on the Veteran's daily activities, the examiner found no impact concerning traveling, grooming, and feeding.  The foot disorder was reported to have mild impact on bathing; dressing and driving.  The examiner explained that the foot disorder would have a severe impact on chores, shopping, exercise, sports, and recreation.  

The Veteran was seen by the VA podiatry clinic in September 2010.  At that time, examination revealed edema of the lower extremities bilaterally.  Orthopedic examination revealed bilateral pes planus.  Diabetes Type II with nerve complications was assessed, as was difficulty walking.  New diabetic shoes were requested and hinged ankle braces were dispensed.  

An October 2010 psychiatric note indicates that the Veteran activities were limited due to back, knee and hip pain, for which the Veteran used a cane for support; there was no mention of pes planus.

Analysis

Service connection is in effect for pes planus, assigned a noncompensable rating from April 23, 2009.  The Veteran's claim for a higher disability rating for diabetes was placed in appellate status by his disagreement with the initial rating award. In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period the Veteran's pes planus has been evaluated under Diagnostic Code (DC) 5276.  Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

In this case, the Veteran claims he is entitled to at least a 10 percent rating because he has foot pain on manipulation, on standing, walking, and at rest.  

Based on a review of the evidence of record, the Board concludes that the criteria for an initial compensable disability rating for pes planus have not been met.  In this regard, the Board notes that at no time during the period on appeal have either of the Veteran's feet been manifested by objective evidence of a moderate disability, to include such symptoms as weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis.  

The Veteran has subjectively complained of or pain on manipulation and use of the feet.  However, upon VA examination of June 2010, there was no objective evidence of painful motion or of pain on manipulation.  VA records do not reflect that the Veteran receives medical treatment for pes planus or that he had been treated for flare ups.  With respect to the Veteran's lay accounts of being unable to stand for more than a few minutes and walk more than a few yards, such accounts are inconsistent with the clinical findings made upon VA examination of June 2010, which were negative for evidence of painful motion, swelling or instability.  However, such limitations may be explained by the fact that the Veteran has several non-service connected symptomatic conditions including: diabetes with nerve complications affecting the feet and requiring the use of diabetic shoes; bilateral ankle disorders requiring the use of hinged braces; and knee disorders requiring the use of a cane.  In contrast, there is no clinical indication that the Veteran's pes planus alone is productive of impairment consistent with him being unable to stand for more than a few minutes and walk more than a few yards.  Accordingly, the clinical evidence in this case is found to be of greater probative weight in this case than the Veteran's unsubstantiated and contradicted lay accounts relating his pes planus symptomatology.  

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's pes planus.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  In this regard, under DC 5284, a 10 percent rating is assigned for a "moderate" foot disability; a 20 percent rating is assigned for a "moderately severe" foot disability; and a 30 percent rating is assigned for a "severe" foot disability.  38 C.F.R. § 4.71a, DC 5284.  In this case, the only service-connected foot disability consists of pes planus, and as discussed above this condition is not productive of moderate impairment.  Similarly, a 10 percent evaluation would not be warranted under DC 5284.  Heel spurs diagnosed upon X-ray films of June 2010, have not been associated with service-connected pes planus and moreover, there is no indication that this condition has any associated symptomatology.  

Competent medical evidence is also absent any findings of bilateral weak foot; claw foot; unilateral or bilateral anterior metatarsalgia, (Morton's disease); hallux valgus; hallux rigidus; hammer toe; or malunion of tarsal or metatarsal bones for the assignment of a higher or separate rating under alternative rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283. Consequently, the assignment of a compensable evaluation for the Veteran's bilateral pes planus based upon any of these diagnostic codes is not warranted.  As there are no findings of degenerative arthritis, the Board notes that the criteria contained in Diagnostic Code 5003 for rating impairment due to arthritis may not be used as a basis to rate the Veteran's bilateral pes planus.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that, during the VA examination, the examiner found no objective evidence of painful motion, instability, weakness or flare-ups.  As such, the Board finds that the noncompensable rating currently assigned already contemplates the degree of functional loss demonstrated.  

The overall disability picture in this case more nearly approximates mild symptomatology, as opposed to moderate.  38 C.F.R. § 4.7.  Having considered the concept of staged ratings in this case as discussed in Fenderson, supra, the Board concludes that entitlement to an initial compensable disability for pes planus is not warranted.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

EXTRA-SCHEDULAR CONSIDERATION

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pes planus and the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, higher ratings are available under the applicable criteria, but as was thoroughly explained in denying the Veteran a higher rating, the assignment of a compensable rating is not warranted.  As such, the Board need not consider whether the Veteran has an unusual disability picture and referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
 
The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected pes planus, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability due to service-connected disability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

The appeal concerning the claim of entitlement to special monthly compensation based on aid and attendance or housebound status has been withdrawn and is dismissed.

New and material evidence having been received, the service connection claim for a psychiatric disorder other than PTSD is reopened, and the claim is granted to this extent.

Entitlement to an initial compensable rating for bilateral pes planus is denied.


REMAND

Additional development is warranted with respect to the Veteran's service connection claims for bilateral hearing loss, tinnitus, and bilateral knee disorders, as well as the reopened service connection claim for a psychiatric disorder.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus, contending that these conditions were shown on the separation examination report, and noting in an August 2008 statement that hearing aids had been issued to him through VA.  

A brief review of the service treatment records (STRs) reveals that clinical evaluation of the ears was normal as shown by the September 1986 examination report.  At that time, the audiological testing was normal in the left ear, with no readings in excess of 10 decibels in any frequency.  Audiological testing of the right ear was 0 decidels in the 500; 2,000; and 4,000 hertz ranges; 5 decibels at 3,000 hertz; and 30 decibels at 1,000 hertz.  The September 1986 examination report reflects that the Veteran denied having hearing loss or ear trouble.  The STRs were otherwise negative for any diagnoses of hearing loss or tinnitus.  

Post-service evidence includes a VA record of May 2008 indicating that the Veteran complained of tinnitus and hearing loss.  An August 2008 entry indicates that the Veteran was wearing hearing aids.  Also on file is an April 2011 medical statement from a contract physician associated with a VA Community Based Outpatient Clinic (CBOC) indicating that the Veteran had been under her care for hearing loss and tinnitus and that it was her opinion that the Veteran's currently diagnosed hearing loss was at least as likely as not related to his service noise exposure.  

With respect to the claimed knee disorders, the Veteran asserts that he was treated for knee problems in June 1985 at an Army hospital in Hawaii.  The STRs include an April 1984 enlistment examination report, as well as an examination report of March 1985, which reflect that clinical evaluation of the lower extremities was normal and that the Veteran denied having knee problems.  In July 1985, the Veteran was seen with complaints of right knee pain, reporting that he had fallen on the knee the previous night.  There was no discoloration or deformity and it was noted that pain was preventing normal motion.  An assessment of contusion was made and heat was recommended.  The record reflects that a hospital/clinical referral was not given.  A September 1986 separation examination reflects that clinical evaluation of the lower extremities was normal and that the Veteran denied having knee problems 

VA records dated from 1999 to March 2008 are negative for any complaints involving the knees.  The Veteran was seen at the VA ER in May 2008 at which time he complained of knee and ankle pain since 1986 when he was in service; he indicated that weight he had gained might be part of the problem.  X-ray films revealed degenerative joint disease (DJD) of both knees.  An August 2008 record indicates that the Veteran wore braces on both knees.  In September 2008, he was seen in the ER with complaints of joint pain without numbness or weakness of the extremities.  Obesity was noted and osteoarthritis was assessed.  DJD of the knees was diagnosed in February 2009.  Also on file is an April 2011 medical statement from a contract physician associated with a VA CBOC indicating that the Veteran had been under her care for bilateral knee arthritis and that it was her opinion that the Veteran's currently diagnosed bilateral knee arthritis was at least as likely as not aggravated by the Veteran's service-connected pes planus.  

To this point, it does not appear that either a VA audiological or orthopedic/knee examinations have ever been conducted in this case.  In fact, although it appears the Veteran has been fitted for hearing aids, the file does not contain evidence conclusively confirming that the Veteran has a bilateral hearing disability which meets the threshold requirements of 38 C.F.R. § 3.385.  In addition, the April 2011 medical opinion fails to include any rationale or reference to evidence supporting the opinions reached regarding the Veteran's claimed hearing loss, tinnitus and knee disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  In order to address the critical matters in this case, as previously mentioned, to include addressing the diagnosis, onset and etiology of the currently claimed hearing loss. Tinnitus, and bilateral knee disorders, the AMC/RO should arrange for the Veteran to undergo appropriate VA examinations.  

Regarding the service connection claim for a psychiatric disorder, having reopened this claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 38 U.S.C.A. § 5107(a).

The Veteran contends that his currently claimed psychiatric disorder is etiologically related to service, to include specific events described as sleeping in grave yards while stationed in Korea in 1986, and being attacked, robbed and beaten while stationed Schofield Barracks in Hawaii (April 2008 VA record).  In the alternative, the Veteran also maintains that his claimed psychiatric disorder is secondary to service-connected pes planus (VA Form 9 - November 2010).  The file contains a March 2011 "MEDICAL STATEMENT" from a VA staff psychiatrist indicating that he had seen the Veteran on October 29, 2009.  A history of service with the United States Army from 1984 to 1986 with a discharge due to drug use was mentioned.  The psychiatrist opined that the Veteran's current diagnosis of depression was as likely as not related to his service, as evidenced by his self medicating with drugs.  The Board notes that a review of the VA records on file reflects that the Veteran was seen the author/VA psychiatrist on October 23, 2009, at which time there was no mention of an etiological relationship between dysthymia and personality disorder diagnosed at that time, and service.  

To this point, it does not appear that a VA psychiatric examination of the Veteran has ever been conducted.  In addition, the April 2011 medical opinion fails to include any rationale or reference to evidence supporting the opinions reached regarding the Veteran's claimed psychiatric disorder.  As mentioned previously, the United States Court of Appeals for Veterans Claims (Court) has held that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  In order to address the critical matters in this case, as previously mentioned, to include addressing the diagnosis, onset and etiology of the currently claimed psychiatric disorder, the AMC/RO should arrange for the Veteran to undergo appropriate VA examination.  

The Board also notes that the file contains evidence from the SSA which relates to the Veteran's claim filed in April 2008.  That claim was denied in October 2008.  However, a VA medical record dated in October 1010, mentions that the Veteran had obtained SSA benefits earlier in 2010.  Accordingly, a follow-up request for SSA records must be made, as it appears that these records may relate to the Veteran's claimed knee and psychiatric disorders.  

In addition, the Veteran will be given an opportunity to provide any additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for bilateral hearing loss, tinnitus, bilateral knee disorders and for a psychiatric disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims of service connection for hearing loss and tinnitus. Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Request updated information from SSA relating to the Veteran's claim for disability benefits subsequent to the denial of his claim in October 2008.  Information on file indicates that SSA disability benefits were granted to the Veteran in 2010.  Should any such additional evidence exist, obtain any subsequent SSA decision as well as any additional evidence upon which a decision was based

3.  Schedule the Veteran for a VA audiological examination to determine the time of onset and likely etiology of his claimed bilateral hearing loss and tinnitus.  The evaluation should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review in conjunction with the examination and a copy of this remand should be provided for review.

Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed hearing loss and tinnitus had their onset during service, or are otherwise related to service, to include in-service noise exposure, regardless of whether the onset of the hearing loss and/or tinnitus occurred after service discharge.  A complete rationale should accompany all opinions expressed.

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral knee disorders.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included.  To the extent possible, the April 2011 VA medical statement should be considered and reconciled with any findings or opinions offered in conjunction with the VA examination.  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested knee disorder.

B.  If it is determined that the Veteran has a currently diagnosed disorder of either or both knees, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was: (1) incurred during service or as a result of service; (2) or in the case of a diagnosis of arthritis, was incurred during the first post service year.

C) The examiner is also requested to address whether any currently diagnosed knee disorder is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (particularly pes planus)  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected pes planus, aggravated (i.e., permanently worsened) any knee disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed psychiatric disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included.  To the extent possible, the March 2011 VA medical statement should be considered and reconciled with any findings or opinions offered in conjunction with the VA examination.  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested psychiatric disorder.

B.  If it is determined that the Veteran has a currently diagnosed psychiatric condition, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was: (1) incurred during service or as a result of service; (2) or was incurred during the first post service year.

C) The examiner is also requested to address whether any currently diagnosed psychiatric disorder is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (particularly pes planus).  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected pes planus, aggravated (i.e., permanently worsened) any psychiatric disorder diagnosed on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

The basis for all opinions expressed should be discussed for the record. It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

6.  Readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorders, and a psychiatric disorder, to include consideration of presumptive and secondary service connection, as applicable.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


